DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendments 
The Amendments to the Claims filed 01/25/2022 have been entered.  The previous objection to claim 1 is withdrawn in view of the Applicant's amendments. 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Mr. Ebenesar D. Thomas on February 25, 2022.  

The application has been amended as follows:
Claim 1
Line 12, “position that is higher than the seafloor floor 
Line 16, “collecting the gas released from the seafloor floor 
gas collecting method further comprises:”
Line 21, “the collecting membrane, wherein the methane hydrate stability zone curve refers to a relationship of a water depth and a water temperature with which the methane hydrate separates into water and gas.

Claim 2
Line 3, “the gas collecting method further comprises:”

Claim 3
The gas collecting method according to claim 1, wherein the close to an intersection point of the water temperature distribution and a methane hydrate stability zone curve being detected by a 

Reasons for Allowance 
Applicants amended claim 1 to recites the gas collecting method further comprises the feature of “setting a water depth close to an intersection point of the water temperature distribution and a methane hydrate stability zone curve as a position of the lower end of the collecting membrane, wherein the methane hydrate stability zone curve refers to a relationship of a water depth and a water temperature with which the methane hydrate separates into water and gas.”
The following is a statement of reasons for the indication of allowable subject matter.  A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-3.  The concept of a gas collecting method for collecting gas 
releasing a collecting membrane into water, a fixture being connected with a lower end of the collecting membrane and the collecting membrane being configured of a membrane that flares downward from a top thereof; 
by a position maintainer provided in the fixture, recognizing a three-dimensional position of the fixture in the water and then keeping the three-dimensional position of the fixture at a target position by an autonomous navigation thereof; 
based on vertical water temperature distribution obtained by a Conductivity Temperature Depth (CTD) profiler, setting the lower end of the collecting membrane at a position that is higher than the seafloor or the lake floor and shallower than a water depth where the source material separates from a solid state thereof into water and gas and setting the top of the collecting membrane at a deeper position than a water depth where bubbles of the gas disappear due to mixture of the gas with seawater or lakewater; and 
collecting the gas released from the sea bottom or the lake bottom by the collecting membrane,
wherein the gas collecting method further comprises:
setting a water depth close to an intersection point of the water temperature distribution and a methane hydrate stability zone curve as a position of the lower end of the collecting membrane, wherein the methane hydrate stability zone curve refers to a relationship of a water depth and a water temperature with which the methane hydrate separates into water and gas, is considered novel. 
Splittstoesser (US 2013/0108369 A1) discloses a gas collecting method and a gas collecting apparatus for collecting gas (Abstract) yielding from source material that exists on a sea bottom or a lake bottom (paragraph [0001]), the method comprising (paragraphs [0006]-[0048]; Fig. 1): (i) releasing a collecting membrane (12, Fig. 1) into water, a fixture (the navigable floatation device 17, Fig. 1 fix the position of the device 10, Fig. 1 at a fixed location) being connected with a lower end of the collecting membrane (paragraph [0013]) and the collecting membrane being configured of a membrane that flares downward from a top thereof (paragraph [0010]; Fig. 1); (ii) by a position maintainer provided in the fixture, recognizing a three-dimensional position of the fixture in the water and then keeping the three-dimensional position of the fixture at a target position by an autonomous navigation thereof (the multiple navigable floatation device 17, Fig. 1 along the vertical position of the collecting membrane (12, Fig. 1)); and (iii) in order to render the membrane 12, Fig. 1 resistant to the uplift forces of the fluid and to sea currents, it is provided with reinforcing struts 18, Fig. 1 and the membrane 12, Fig. 1 can likewise be stabilized by pressure lines (paragraph [0040]); and (iv) collecting the gas released from the sea bottom or the lake bottom by the collecting membrane (paragraph [0032]).
Other pertinent prior art Brown (US 3,926,056) discloses a profiler for measuring ocean conductivity, temperature and depth employs A.C. excited sensors with the ratio of each output signal to the input signal being indicative of the parameter being measured (Abstract). Brown discloses apparatus for and methods of measuring conductivity, temperature and pressure to determine the variation of temperature and salinity of seawater with depth (col. 1, lines 5-8; Fig. 1).

   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772